        Case 20-32014 Document 27-1 Filed in TXSB on 05/27/20 Page 1 of 1




-Cover start-

                                            AFFIDAVIT

The within named person (Affiant), Janice G. Vaughn, who is a resident of Galveston County, State
of Texas makes this his/her statement, testimony and General Affidavit under oath or affirmation, in
good faith, and under penalty of perjury, of sincere belief and personal knowledge that the following
matters, facts, and things set forth are true and correct, to the best of his/her knowledge:



I confirm that on the 27th day of May I elect to voluntarily dismiss my Chapter 13 case. This
affidavit is executed in order to attest to the facts and circumstances of the above narration of facts
for all legal intents and purposes it may serve.




________________________                                        05/27/2020


Signature of Affiant                                             Date




                                                    0
